DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 13 December 2021. Claims 1, 13, 19, 20 and 22 - 37 are currently pending. 

Specification
The objection to the abstract of the disclosure, due to exceeding 150 words, is hereby withdrawn in view of the amendments and remarks received 13 December 2021. 

Claim Objections
Claim 22 is objected to because of the following informalities: Lines 1 - 2 of claim 22 recite, in part, “wherein determining the association relationships between the first target objects” which appears to contain a minor informality. The Examiner suggests amending the claim to --wherein the determining the association relationships between the first target objects-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 22 is objected to because of the following informalities: Line 5 of claim 22 recites, in part, “for each of the first target objects, mapping” which appears to contain a minor informality. The Examiner suggests amending the claim to --for each first target object of the first target objects, mapping-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 23 is objected to because of the following informalities: Lines 1 - 2 of claim 23 recite, in part, “wherein determining the association relationships between the first target objects” which appears to contain a minor informality. The Examiner suggests amending the claim to --wherein the determining the association relationships between the first target objects-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 24 is objected to because of the following informalities: Lines 3 - 4 of claim 24 recite, in part, “players in the game; and determining the association relationships” which appears to contain a minor informality. The Examiner suggests amending the claim to --players in the game; and the determining the association relationships-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 25 is objected to because of the following informalities: Lines 1 - 2 of claim 25 recite, in part, “wherein determining the association relationships between the first target objects” which appears to contain a minor informality. The Examiner suggests amending the claim to --wherein the determining the association relationships between the first target objects-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 26 is objected to because of the following informalities: Line 6 of claim 26 recites, in part, “for each of the faces, obtain” which appears to contain a minor informality. The Examiner suggests amending the claim to --for each face of the faces, obtain-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 27 is objected to because of the following informalities: Line 6 of claim 27 recites, in part, “for each of the faces, obtain” which appears to contain a minor informality. The Examiner suggests amending the claim to --for each face of the faces, obtain-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 27 is objected to because of the following informalities: Line 9 of claim 27 recites, in part, “for each of the bodies, obtain” which appears to contain a minor informality. The Examiner suggests amending the claim to --for each body of the bodies, obtain-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 28 is objected to because of the following informalities: Line 6 of claim 28 recites, in part, “for each of the faces, obtain” which appears to contain a minor informality. The Examiner suggests amending the claim to --for each face of the faces, obtain-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 28 is objected to because of the following informalities: Line 11 of claim 28 recites, in part, “for each of the hands, determine” which appears to contain a minor informality. The Examiner suggests amending the claim to --for each hand of the hands, determine-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 29 is objected to because of the following informalities: Lines 1 - 2 of claim 29 recite, in part, “wherein determining one of the hands associated with the face” which appears to contain minor informalities. The Examiner suggests amending the claim to --wherein the determining the one of the hands associated with the face-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 30 is objected to because of the following informalities: Line 6 of claim 30 recites, in part, “for each of the faces, obtain” which appears to contain a minor informality. The Examiner suggests amending the claim to --for each face of the faces, obtain-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 30 is objected to because of the following informalities: Line 13 of claim 30 recites, in part, “for each of the bodies, determine” which appears to contain a minor informality. The Examiner suggests amending the claim to --for each body of the bodies, determine-- in order to improve the clarity and precision of the claim. Appropriate correction is required.

Claim 30 is objected to because of the following informalities: Line 18 of claim 30 recites, in part, “for each of the hands, determine” which appears to contain a minor informality. The Examiner suggests amending the claim to --for each hand of the hands, determine-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 31 is objected to because of the following informalities: Lines 1 - 2 of claim 31 recite, in part, “wherein determining one of the faces associated with the body” which appears to contain minor informalities. The Examiner suggests amending the claim to --wherein the determining the one of the faces associated with the body-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 31 is objected to because of the following informalities: Lines 4 - 5 of claim 31 recite, in part, “if an area of an overlapping region that a region where face key-points of one of the faces are located is overlapped with a region where body” which appears to contain a grammatical error and/or minor informality. The Examiner suggests amending the claim to --if an area of an overlapping region between a region where face key-points of one of the faces are located and a region where body-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 32 is objected to because of the following informalities: Lines 1 - 2 of claim 32 recite, in part, “wherein determining the one of the bodies associated with the hand” which appears to contain a minor informality. The Examiner suggests amending the claim to --wherein the determining the one of the bodies associated with the hand-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 32 is objected to because of the following informalities: Line 5 of claim 32 recites, in part, “at least one of followings:” which appears to contain a minor informality. The Examiner suggests amending the claim to --at least one of. Appropriate correction is required.
Claim 32 is objected to because of the following informalities: Lines 6 - 7 of claim 32 recite, in part, “an area of an overlapping region that a region where body key-points of the one of the bodies are located is overlapped with a region where hand key-points of the hand” which appears to contain a grammatical error and/or minor informality. The Examiner suggests amending the claim to --an area of an overlapping region between a region where body key-points of the one of the bodies are located and a region where hand key-points of the hand-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 33 is objected to because of the following informalities: Lines 1 - 2 of claim 33 recite, in part, “wherein determining one of the faces associated with the body” which appears to contain minor informalities. The Examiner suggests amending the claim to --wherein the determining the one of the faces associated with the body-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 33 is objected to because of the following informalities: Lines 4 - 5 of claim 33 recite, in part, “if an area of an overlapping region that a region where face key-points of one of the faces are located is overlapped with a region where body” which appears to contain a grammatical error and/or minor informality. The Examiner suggests amending the claim to --if an area of an overlapping region between a region where face key-points of one of the faces are located and a region where body-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 34 is objected to because of the following informalities: Lines 1 - 2 of claim 34 recite, in part, “wherein determining the association relationships between the first target objects” which appears to contain a minor informality. The Examiner suggests amending the claim to --wherein the determining the association relationships between the first target objects-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 34 is objected to because of the following informalities: Line 5 of claim 34 recites, in part, “for each of the first target objects, mapping” which appears to contain a minor informality. The Examiner suggests amending the claim to --for each first target object of the first target objects, mapping-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 35 is objected to because of the following informalities: Lines 1 - 2 of claim 35 recite, in part, “wherein determining the association relationships between the first target objects” which appears to contain a minor informality. The Examiner suggests amending the claim to --wherein the determining the association relationships between the first target objects-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 36 is objected to because of the following informalities: Lines 3 - 4 of claim 36 recite, in part, “players in the game; and determining the association relationships” which appears to contain a minor informality. The Examiner suggests amending the claim to --players in the game; and the determining the association relationships-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 37 is objected to because of the following informalities: Lines 1 - 2 of claim 37 recite, in part, “wherein determining the association relationships between the first target objects” which appears to contain a minor informality. The Examiner suggests amending the claim to --wherein the determining the association relationships between the first target objects-- in order to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “first image acquisition apparatus is configured to acquire” and “second image acquisition apparatus is configured to synchronously acquire” in claim 1, 22 and 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which association relationships between the first target objects and the second target objects “the association relationships between the first target objects and the second target objects” recited on lines 1 - 2 is referencing. Is it referring to the “association relationships between the first target objects… and the second target objects” recited on lines 6 - 8 of claim 13 or the “association relationships between the first target objects and the second target objects” recited on lines 9 - 10 of claim 34? Additionally, it is unclear as to whether the “association relationships between the first target objects… and the second target objects” recited on lines 6 - 8 of claim 13 and the “association relationships between the first target objects and the second target objects” recited on lines 9 - 10 of claim 34 are the same association relationships or not. Clarification and appropriate correction are required. For purposes of examination, the Examiner will treat the claim(s) as requiring and referencing a single same set of association relationships between the first target objects and the second target objects and suggests amending lines 9 - 10 of claim 34 to --determining the association relationships between the first target objects and the second target objects…--.
The rejections to claims 1 - 17 and 19 - 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 13 December 2021.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection to claim 20 under 35 U.S.C. 101 is hereby withdrawn in view of the amendments and remarks received 13 December 2021.

Response to Arguments
Applicant's arguments filed 13 December 2021 have been fully considered but they are not persuasive. 
On pages 16 - 18 of the remarks the Applicant’s Representative argues that Eager et al. in view of Tran et al. fail to teach or suggest “determin[ing] association relationships between the first target objects in the image of the first target region acquired by the first image acquisition apparatus and the second target objects in the synchronously acquired image of the second target region acquired by the second image acquisition apparatus”. The Applicant’s Representative argues that Eager et al. do not teach or suggest the aforementioned disputed claim limitation(s) at least because Eager et al. fail to disclose synchronously acquiring an image of a second target region. Furthermore, the Applicant’s Representative argues that Tran et al. fail to teach or suggest the aforementioned disputed claim limitation(s) at least because Tran et al. fail to “associate the chip stack in the images acquired by the supplemental cameras with the players in the synchronously acquired image of the second target region acquired by the different image acquisition apparatus” and because Tran et al. fail to disclose “associating the chip stack in the images acquired by the supplemental cameras with the players in the images acquired by the different cameras.” 
The Examiner respectfully disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “associat[ing] the chip stack in the images acquired by the supplemental cameras with the players in the synchronously acquired mage of the second target region acquired by the different image acquisition apparatus” (emphasis added) and “associating the chip stack in the images acquired by the supplemental cameras with the players in the images acquired by the different cameras” (emphasis added)) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the Examiner asserts that Eager et al. in view of Tran et al. disclose the aforementioned disputed claim limitation(s). The Examiner asserts that Eager et al. in view of Tran et al. disclose the aforementioned disputed claim limitation(s) at least because Eager et al. disclose determining association relationships between the first target objects in the image of the first target region acquired by the first image acquisition apparatus and the second target objects in the acquired image of the second target region acquired by the second image acquisition apparatus, see at least the analysis of claim 1 in section 43 of the instant office action provided herein below and the abstract, figures 4 and 12, page 1 paragraph 0007, page 3 paragraph 0031, page 4 paragraphs 0041 - 0044, page 6 paragraph 0057 and page 7 paragraphs 0064 and 0067 - 0068 of Eager et al. wherein they disclose “tracking of players and game elements within a gaming environment. In particular, the systems and methods described herein may (i) capture image data of a gaming table and an associated player area, (ii) analyze the captured image data at least using one or more imaging deep neural networks and/or other imaging analysis tools to translate the captured image data into key data elements representing aspects of players and gaming tokens detected in the image data, and (iii) by analyzing the key data elements and determining a physical relationship between the tokens and a player (e.g., tokens secured in the player's hand), linking the tokens to the player”, that “the tracking controller 104 is configured to monitor at least the players within the gaming area 101, the gaming tokens within the area 101, and the relationship between each monitored player and each monitored stack of gaming tokens”, that the “sensor system 106 may include any suitable number, type, and/or configuration of sensors to provide sensor data”, that in one example, “the sensor system 106 includes a plurality of image sensors 128 that monitor subdivisions of the gaming area 101. The image sensor 128 may be part of a camera unit of the sensor system 106 or a three-dimensional (3D) camera unit in which the image sensor 128, in combination with other image sensors 128 and/or other types of sensors, may collect depth data related to the image data, which may be used to distinguish between objects within the image data”, that in “certain embodiments, a plurality of cameras 210 may be used to capture different perspectives and/or portions of the table 200 and the player area 204. In one example, a second camera is positioned above the player area 204 in combination with the camera 210 to provide three-dimensional image data of the player area 204”, that “the systems and methods described herein facilitate tracking of players, tokens, and the relationship between players and tokens irrespective of the playing surface 202” and that “identified players and token stacks may also be linked to each other to track which player has placed a wager using a token stack, thereby improving payout attribution.” Thus, the Examiner asserts that Eager et al. disclose determining association relationships between the first target objects in the image of the first target region acquired by the first image acquisition apparatus and the second target objects in the acquired image of the second target region acquired by the second image acquisition apparatus. The Examiner notes that Eager et al. fail to disclose expressly “synchronously acquir[ing] an image of a second target region” (emphasis added). However, the Examiner asserts that analogous art Tran et al. disclose “wherein… the second image acquisition apparatus is configured to synchronously acquire an image of a second target region” and “the synchronously acquired image of the second target region acquired by the second image acquisition apparatus”, see at least the abstract, figures 1 and 5A - 5C, page 3 paragraphs 0063 - 0064 and 0069, page 4 paragraphs 0072 and 0074, page 5 paragraphs 0081 - 0084 and 0088, page 6 paragraphs 0090 and 0093, page 8 paragraphs 0103 and 0106 and page 12 paragraphs 0135 - 0136 of Tran et al. wherein they disclose that a “communication link allows one camera to process images captured from both cameras, or one camera to synchronize to the other camera”, that “the images captured by first camera 320 and supplemental cameras 361-367 can be synchronized in time”, that “chips can be recognized through template matching using images provided by one or more supplemental cameras in conjunction with an overhead or top view camera. In another embodiment, chips can be recognized by matching each color or combination of colors using images provided by one or more supplemental cameras in conjunction with the first camera or top view camera” and that “the (x,y) coordinates of the center clustered pixel group 2425 can be determined within the game environment positioning as indicated by a top view camera. In some embodiment, the distance between the supplemental camera and clustered group is determined. Once the image of the chips is segmented and the clustered group center of mass, in the top view camera space, is calculated at step 2330. Once the center of mass of the chip stack is known, the chip stack is recognized using the images captured by one or more supplemental cameras at step 2340. The conclusion of step 2340 assigns chip denomination to each recognized chips of the chip stack.” In addition, the Examiner asserts that Tran et al. disclose “determin[ing] association relationships between the first target objects in the image of the first target region acquired by the first image acquisition apparatus and the second target objects in the synchronously acquired image of the second target region acquired by the second image acquisition apparatus”, see at least figures 9A - 9B, page 3 paragraphs 0063 - 0064, page 4 paragraphs 0072, 0074 and 0076, page 5 paragraphs 0082 and 0087 - 0088, page 8 paragraphs 0103 - 0107, page 12 paragraphs 0135 - 0136 and page 16 paragraph 0171 - page 17 paragraph 0176 of Tran et al. wherein they disclose that “first camera 110 and supplemental camera 120 of system 100 are positioned to allow an IPE to triangulate the position as well as determine the identity and quantity of cards, chips, dice and other game pieces. In one embodiment, triangulation is performed by capturing an image of game surface 130 from different positions. In the embodiment shown, first camera 110 captures an image of a top view playing surface 130 spanning an angle θ. Angle θ may be any angle as needed by the particular design of the system. Supplemental camera 120 captures an image of a side view of playing surface 130 spanning an angle Φ. The images overlap for surface portion 138. An IPE within system 100 can then match pixels from images captured by first camera 110 to pixels from images captured by supplemental camera 120 to ascertain game pieces 132, 134 and 136. In one embodiment, other camera positions can be used as well as more cameras. For example, a supplemental camera can be used to capture a portion of the game play surface associated with each player”, that the “location may be determined using two or more images captured of the object from different angles. The coordinates of the object within each image are then correlated together” and  that in “one embodiment, the (x,y) coordinates of the center clustered pixel group 2425 can be determined within the game environment positioning as indicated by a top view camera. In some embodiment, the distance between the supplemental camera and clustered group is determined. Once the image of the chips is segmented and the clustered group center of mass, in the top view camera space, is calculated at step 2330. Once the center of mass of the chip stack is known, the chip stack is recognized using the images captured by one or more supplemental cameras at step 2340. The conclusion of step 2340 assigns chip denomination to each recognized chips of the chip stack.” Thus, the Examiner asserts that Tran et al. disclose processing, analyzing and determining association relationships between target objects in synchronously acquired images acquired from a plurality of image acquisition apparatuses. Furthermore, although Eager et al. fail to disclose expressly “synchronously acquir[ing] an image of a second target region” (emphasis added), the Examiner asserts that in the proposed combination of Eager et al. in view of Tran et al. the base device of Eager et al. would be modified to utilize the synchronized camera system and synchronously acquired image(s) of Tran et al. and thus would determine association relationships between target objects in synchronously acquired images. Moreover, the Examiner asserts that such a modification would have been prompted by the teachings and suggestions of Eager et al. that their sensor system may include any suitable number, type, and/or configuration of sensors, that, in one example, their sensor system includes a plurality of image sensors to capture different perspectives and/or portions of the table and player area, that their image sensor may be part of a three-dimensional camera unit in which the camera system, in combination with other image sensors, collects depth data to help distinguish between objects and that their image data may be continuously captured at a predetermined framerate, see at least page 4 paragraphs 0041 - 0044, page 6 paragraph 0057, page 7 paragraphs 0066 - 0067 and page 8 paragraph 0073 of Eager et al. Therefore, the Examiner asserts that Eager et al. in view of Tran et al. disclose determining association relationships between the first target objects in the image of the first target region acquired by the first image acquisition apparatus and the second target objects in the synchronously acquired image of the second target region acquired by the second image acquisition apparatus. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 13, 19, 20 and 22 - 37 are rejected under 35 U.S.C. 103 as being unpatentable over Eager et al. U.S. Publication No. 2021/0056804 A1 in view of Tran et al. U.S. Publication No. 2005/0272501 A1.

-	With regards to claims 1 and 13, Eager et al. disclose a target object identification system and method, (Eager et al., Abstract, Figs. 1 - 4, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0031 and 0036, Pg. 4 ¶ 0041 - 0045, Pg. 5 ¶ 0047 - 0048, Pg. 7 ¶ 0064 and 0068 - 0071, Pg. 10 ¶ 0096) comprising a first image acquisition apparatus, (Eager et al., Abstract, Figs. 1 & 3, Pg. 1 ¶ 0007 and 0009, Pg. 4 ¶ 0042 - 0043, Pg. 6 ¶ 0057, Pg. 8 ¶ 0073) a second image acquisition apparatus, (Eager et al., Abstract, Figs. 1 & 3, Pg. 1 ¶ 0007 and 0009, Pg. 4 ¶ 0042 - 0043, Pg. 6 ¶ 0057, Pg. 8 ¶ 0073 [“the sensor system 106 includes a plurality of image sensors 128 that monitor subdivisions of the gaming area 101. The image sensor 128 may be part of a camera unit of the sensor system 106 or a three-dimensional (3D) camera unit in which the image sensor 128, in combination with other image sensors 128 and/or other types of sensors, may collect depth data related to the image data, which may be used to distinguish between objects within the image data” and “a plurality of cameras 210 may be used to capture different perspectives and/or portions of the table 200 and the player area 204. In one example, a second camera is positioned above the player area 204 in combination with the camera 210 to provide three-dimensional image data of the player area 204”]) and a processor, (Eager et al., Figs. 1 & 3, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0036, Pg. 4 ¶ 0040 - 0042, Pg. 5 ¶ 0053, Pg. 7 ¶ 0067 - 0068) wherein: the first image acquisition apparatus is configured to acquire an image of a first target region, (Eager et al., Abstract, Figs. 2 & 4, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0031, Pg. 4 ¶ 0042 - 0044, Pg. 6 ¶ 0057, Pg. 8 ¶ 0073, Pg. 10 ¶ 0088 - 0092) the second image acquisition apparatus is configured to acquire an image of a second target region, (Eager et al., Abstract, Figs. 2 & 4, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0031, Pg. 4 ¶ 0042 - 0044, Pg. 6 ¶ 0057, Pg. 8 ¶ 0073, Pg. 10 ¶ 0088 - 0092) and the second target region comprises part or all of the first target region; (Eager et al., Abstract, Figs. 2 & 4, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0031, Pg. 4 ¶ 0042 - 0044, Pg. 6 ¶ 0057, Pg. 8 ¶ 0073, Pg. 10 ¶ 0088 - 0092 [“a plurality of cameras 210 may be used to capture different perspectives and/or portions of the table 200 and the player area 204. In one example, a second camera is positioned above the player area 204 in combination with the camera 210 to provide three-dimensional image data of the player area 204”]) and the processor is configured to: identify first target objects in the first target region according to the image of the first target region, (Eager et al., Abstract, Fig. 4, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0031, Pg. 4 ¶ 0041 - 0045, Pg. 5 ¶ 0047 - 0049, Pg. 6 ¶ 0057, Pg. 7 ¶ 0064 and 0068 - 0071, Pg. 8 ¶ 0074, Pg. 10 ¶ 0092 - 0094 and 0096, Pg. 16 ¶ 0138) and identify second target objects in the second target region according to the image of the second target region; (Eager et al., Abstract, Fig. 4, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0031, Pg. 4 ¶ 0041 - 0045, Pg. 5 ¶ 0047 - 0049, Pg. 6 ¶ 0057, Pg. 7 ¶ 0064 and 0068 - 0071, Pg. 8 ¶ 0074, Pg. 10 ¶ 0092 - 0094 and 0096, Pg. 16 ¶ 0138) and determine association relationships between the first target objects in the image of the first target region acquired by the first image acquisition apparatus and the second target objects in the synchronously acquired image of the second target region acquired by the second image acquisition apparatus. (Eager et al., Abstract, Figs. 4 & 10 - 12, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0031 - 0032, Pg. 4 ¶ 0041 - 0044, Pg. 5 ¶ 0048 - 0049, Pg. 6 ¶ 0057, Pg. 7 ¶ 0064, Pg. 8 ¶ 0074, Pg. 9 ¶ 0081, Pg. 16 ¶ 0138 [“the tracking controller 104 is configured to monitor at least the players within the gaming area 101, the gaming tokens within the area 101, and the relationship between each monitored player and each monitored stack of gaming tokens”, “the sensor system 106 includes a plurality of image sensors 128 that monitor subdivisions of the gaming area 101. The image sensor 128 may be part of a camera unit of the sensor system 106 or a three-dimensional (3D) camera unit in which the image sensor 128, in combination with other image sensors 128 and/or other types of sensors, may collect depth data related to the image data, which may be used to distinguish between objects within the image data” and “each model applied by the tracking controller 104 may be configured to identify a particular aspect of the image data and provide different outputs such that the tracking controller 104 may aggregate the outputs of the neural network models together to identify and link players and tokens as described herein”]) Eager et al. fail to disclose expressly synchronously acquiring the image of the second target region. In addition, Eager et al. fail to disclose explicitly wherein a resolution of the first image acquisition apparatus is higher than a resolution of the second image acquisition apparatus, and a field of view of the second image acquisition apparatus is greater than a field of view of the first image acquisition apparatus. Pertaining to analogous art, Tran et al. disclose a target object identification system and method, (Tran et al., Abstract, Figs. 1 - 3, 11, 20, 22, 23, 24B, 29 - 30B, 33 & 34, Pg. 3 ¶ 0063 - 0066 and 0071, Pg. 4 ¶ 0076 and 0080, Pg. 9 ¶ 0110 and 0112, Pg. 12 ¶ 0135 - 0136, Pg. 13 ¶ 0144, Pg. 14 ¶ 0148) comprising a first image acquisition apparatus, (Tran et al., Figs. 1 - 3, 5A - 5C & 10, Pg. 1 ¶ 0012, Pg. 3 ¶ 0063 - 0065 and 0067 - 0068, Pg. 4 ¶ 0072 and 0074, Pg. 5 ¶ 0081, 0083 - 0084 and 0088, Pg. 6 ¶ 0090 and 0093) a second image acquisition apparatus, (Tran et al., Figs. 1 - 3, 5A - 5C & 10, Pg. 1 ¶ 0012, Pg. 3 ¶ 0063 - 0064 and 0069, Pg. 4 ¶ 0072 and 0074, Pg. 5 ¶ 0081, 0083 - 0084, 0086 and 0088, Pg. 6 ¶ 0090 and 0093) and a processor, (Tran et al., Figs. 1 - 3, Pg. 1 ¶ 0012, Pg. 3 ¶ 0063 and 0065 - 0066, Pg. 3 ¶ 0071 - Pg. 4 ¶ 0075, Pg. 4 ¶ 0077) wherein: the first image acquisition apparatus is configured to acquire an image of a first target region, (Tran et al., Abstract, Figs. 1, 5A - 5C & 10, Pg. 1 ¶ 0012, Pg. 3 ¶ 0064, Pg. 4 ¶ 0072, Pg. 5 ¶ 0081, 0083 - 0084 and 0088, Pg. 6 ¶ 0090, Pg. 8 ¶ 0106 - 0107, Pg. 12 ¶ 0135 - 0136) the second image acquisition apparatus is configured to synchronously acquire an image of a second target region, (Tran et al., Abstract, Figs. 1, 5A - 5C & 10, Pg. 1 ¶ 0012, Pg. 3 ¶ 0063 - 0064 and 0069, Pg. 4 ¶ 0072 and 0074, Pg. 5 ¶ 0081, 0083 - 0084 and 0088, Pg. 6 ¶ 0090 and 0093, Pg. 8 ¶ 0106 - 0107, Pg. 12 ¶ 0135 - 0136, Pg. 13 ¶ 0144 [“one camera to synchronize to the other camera”, “first camera 110 and supplemental camera 120 of system 100 are positioned to allow an IPE to triangulate the position as well as determine the identity and quantity of cards, chips, dice and other game pieces. In one embodiment, triangulation is performed by capturing an image of game surface 130 from different positions”, “The images overlap for surface portion 138” and “the images captured by first camera 320 and supplemental cameras 361-367 can be synchronized in time”]) and the second target region comprises part or all of the first target region; (Tran et al., Abstract, Figs. 1, 5A - 5C & 9A - 10, Pg. 1 ¶ 0012, Pg. 3 ¶ 0063 - 0064, Pg. 4 ¶ 0072, Pg. 5 ¶ 0081, 0083 - 0084 and 0088, Pg. 6 ¶ 0090 and 0093, Pg. 8 ¶ 0103 and 0106 - 0107, Pg. 12 ¶ 0135 - 0136) a resolution of the first image acquisition apparatus is higher than a resolution of the second image acquisition apparatus, (Tran et al., Pg. 3 ¶ 0067 - 0069) and a field of view of the second image acquisition apparatus is greater than a field of view of the first image acquisition apparatus; (Tran et al., Fig. 1, Pg. 1 ¶ 0012, Pg. 3 ¶ 0063 - 0064 and 0067 - 0069, Pg. 4 ¶ 0072, Pg. 5 ¶ 0081 - 0084 and 0088, Pg. 6 ¶ 0090 and 0093, Pg. 8 ¶ 0106 - 0107, Pg. 12 ¶ 0135 - 0136 [“triangulation is performed by capturing an image of game surface 130 from different positions. In the embodiment shown, first camera 110 captures an image of a top view playing surface 130 spanning an angle θ. Angle θ may be any angle as needed by the particular design of the system” (emphasis added) and “Supplemental camera 120 captures an image of a side view of playing surface 130 spanning an angle Φ. The images overlap for surface portion 138. An IPE within system 100 can then match pixels from images captured by first camera 110 to pixels from images captured by supplemental camera 120 to ascertain game pieces 132, 134 and 136. In one embodiment, other camera positions can be used as well as more cameras. For example, a supplemental camera can be used to capture a portion of the game play surface associated with each player” and “The calibration phase includes setting first camera and supplemental camera parameters to best utilize the system in the current environment. These parameters are gain, white balancing, and shutter speed among others. Furthermore, the calibration phase also maps the space of the first camera to the space of the supplemental cameras”]) and the processor is configured to: identify first target objects in the first target region according to the image of the first target region, (Tran et al., Abstract, Figs. 1, 5A - 5C, 9A - 10 & 23 - 24B, Pg. 3 ¶ 0063 - 0064, Pg. 4 ¶ 0076 and 0080, Pg. 8 ¶ 0103 - 0107, Pg. 12 ¶ 0135 - 0136, Pg. 17 ¶ 0173) and identify second target objects in the second target region according to the image of the second target region; (Tran et al., Abstract, Figs. 1, 5A - 5C, 9A - 10 & 23 - 24B, Pg. 3 ¶ 0063 - 0064, Pg. 4 ¶ 0076 and 0080, Pg. 8 ¶ 0103 - 0107, Pg. 12 ¶ 0135 - 0136, Pg. 17 ¶ 0173) and determine association relationships between the first target objects in the image of the first target region acquired by the first image acquisition apparatus and the second target objects in the synchronously acquired image of the second target region acquired by the second image acquisition apparatus. (Tran et al., Figs. 9A & 9B, Pg. 3 ¶ 0063 - 0064, Pg. 4 ¶ 0072, 0074 and 0076, Pg. 5 ¶ 0082 and 0087 - 0088, Pg. 8 ¶ 0103 - 0107, Pg. 12 ¶ 0135 - 0136, Pg. 16 ¶ 0171 - Pg. 17 ¶ 0176) Eager et al. and Tran et al. are combinable because they are both directed towards systems and methods for monitoring betting activities at a gaming table by processing and analyzing image data captured from a plurality of cameras. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eager et al. with the teachings of Tran et al. This modification would have been prompted in order to substitute the sensor system of Eager et al. for the synchronized camera system of Tran et al. The synchronized camera system of Tran et al. could be substituted in place of the sensor system of Eager et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the synchronized camera system of Tran et al., composed of at least two cameras with different resolutions and with overlapping but differing fields of view, would be utilized to acquire the image data of players and tokens in the gaming area. Furthermore, this modification would have been prompted by the teachings and suggestions of Eager et al. that their sensor system may include any suitable number, type, and/or configuration of sensors, that, in one example, their sensor system includes a plurality of image sensors to capture different perspectives and/or portions of the table and player area, that their image sensor may be part of a three-dimensional camera unit in which the camera system, in combination with other image sensors, collects depth data to help distinguish between objects and that their image data may be continuously captured at a predetermined framerate, see at least page 4 paragraphs 0041 - 0044, page 6 paragraph 0057, page 7 paragraphs 0066 - 0067 and page 8 paragraph 0073 of Eager et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the synchronized camera system of Tran et al. would be utilized to acquire the image data of players and tokens in the gaming area. Therefore, it would have been obvious to combine Eager et al. with Tran et al. to obtain the invention as specified in claims 1 and 13. 

-	With regards to claim 19, Eager et al. disclose an electronic device, (Eager et al., Figs. 1 & 3, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0034 - Pg. 4 ¶ 0043, Pg. 5 ¶ 0050 and 0052 - 0053, Pg. 7 ¶ 0067 - 0068, Pg. 8 ¶ 0073) comprising: a processor; (Eager et al., Figs. 1 & 3, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0036, Pg. 4 ¶ 0040 - 0042, Pg. 5 ¶ 0053, Pg. 7 ¶ 0067 - 0068) and a memory storing instructions that are executable by the processor to perform operations (Eager et al., Figs. 1 & 3, Pg. 1 ¶ 0009, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0040, Pg. 5 ¶ 0050 and 0053, Pg. 7 ¶ 0068, Pg. 17 Claim 15) comprising: identifying first target objects in a first target region according to an image of the first target region, (Eager et al., Abstract, Fig. 4, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0031, Pg. 4 ¶ 0041 - 0045, Pg. 5 ¶ 0047 - 0049, Pg. 6 ¶ 0057, Pg. 7 ¶ 0064 and 0068 - 0071, Pg. 8 ¶ 0074, Pg. 10 ¶ 0092 - 0094 and 0096, Pg. 16 ¶ 0138) and identifying second target objects in a second target region according to an image of the second target region which is acquired with the image of the first target region; (Eager et al., Abstract, Fig. 4, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0031, Pg. 4 ¶ 0041 - 0045, Pg. 5 ¶ 0047 - 0049, Pg. 6 ¶ 0057, Pg. 7 ¶ 0064 and 0068 - 0071, Pg. 8 ¶ 0074, Pg. 10 ¶ 0092 - 0094 and 0096, Pg. 16 ¶ 0138) and determining association relationships between the first target objects in the image of the first target region acquired by a first image acquisition apparatus and the second target objects in the image of the second target region acquired by a second image acquisition apparatus, (Eager et al., Abstract, Figs. 2, 4 & 10 - 12, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0031 - 0032, Pg. 4 ¶ 0041 - 0044, Pg. 5 ¶ 0048 - 0049, Pg. 6 ¶ 0057, Pg. 7 ¶ 0064, Pg. 8 ¶ 0073 - 0074, Pg. 9 ¶ 0081, Pg. 10 ¶ 0088 - 0092, Pg. 16 ¶ 0138 [“the tracking controller 104 is configured to monitor at least the players within the gaming area 101, the gaming tokens within the area 101, and the relationship between each monitored player and each monitored stack of gaming tokens”, “the sensor system 106 includes a plurality of image sensors 128 that monitor subdivisions of the gaming area 101. The image sensor 128 may be part of a camera unit of the sensor system 106 or a three-dimensional (3D) camera unit in which the image sensor 128, in combination with other image sensors 128 and/or other types of sensors, may collect depth data related to the image data, which may be used to distinguish between objects within the image data” and “each model applied by the tracking controller 104 may be configured to identify a particular aspect of the image data and provide different outputs such that the tracking controller 104 may aggregate the outputs of the neural network models together to identify and link players and tokens as described herein”]) wherein the second target region comprises part or all of the first target region. (Eager et al., Abstract, Figs. 2 & 4, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0031, Pg. 4 ¶ 0042 - 0044, Pg. 6 ¶ 0057, Pg. 8 ¶ 0073, Pg. 10 ¶ 0088 - 0092 [“a plurality of cameras 210 may be used to capture different perspectives and/or portions of the table 200 and the player area 204. In one example, a second camera is positioned above the player area 204 in combination with the camera 210 to provide three-dimensional image data of the player area 204”]) Eager et al. fail to disclose expressly wherein the image of the second target region is acquired synchronously with the image of the first target region. In addition, Eager et al. fail to disclose explicitly wherein a resolution of the first image acquisition apparatus is higher than a resolution of the second image acquisition apparatus, and a field of view of the second image acquisition apparatus is greater than a field of view of the first image acquisition apparatus. Pertaining to analogous art, Tran et al. disclose an electronic device, (Tran et al., Figs. 1 - 3, Pg. 3 ¶ 0063 - 0066, Pg. 3 ¶ 0071 - Pg. 4 ¶ 0075) comprising: a processor; (Tran et al., Figs. 1 - 3, Pg. 1 ¶ 0012, Pg. 3 ¶ 0063 and 0065 - 0066, Pg. 3 ¶ 0071 - Pg. 4 ¶ 0075, Pg. 4 ¶ 0077) and a memory storing instructions that are executable by the processor to perform operations (Tran et al., Figs. 1 - 3, Pg. 3 ¶ 0071 - Pg. 4 ¶ 0075, Pg. 4 ¶ 0077) comprising: identifying first target objects in a first target region according to an image of the first target region, (Tran et al., Abstract, Figs. 1, 5A - 5C, 9A - 10 & 23 - 24B, Pg. 3 ¶ 0063 - 0064, Pg. 4 ¶ 0076 and 0080, Pg. 8 ¶ 0103 - 0107, Pg. 12 ¶ 0135 - 0136, Pg. 17 ¶ 0173) and identifying second target objects in a second target region according to an image of the second target region (Tran et al., Abstract, Figs. 1, 5A - 5C, 9A - 10 & 23 - 24B, Pg. 3 ¶ 0063 - 0064, Pg. 4 ¶ 0076 and 0080, Pg. 8 ¶ 0103 - 0107, Pg. 12 ¶ 0135 - 0136, Pg. 17 ¶ 0173) which is acquired synchronously with the image of the first target region; (Tran et al., Abstract, Figs. 1, 5A - 5C & 10, Pg. 1 ¶ 0012, Pg. 3 ¶ 0063 - 0064 and 0069, Pg. 4 ¶ 0072 and 0074, Pg. 5 ¶ 0081, 0083 - 0084 and 0088, Pg. 6 ¶ 0090 and 0093, Pg. 8 ¶ 0106 - 0107, Pg. 12 ¶ 0135 - 0136, Pg. 13 ¶ 0144 [“one camera to synchronize to the other camera”, “first camera 110 and supplemental camera 120 of system 100 are positioned to allow an IPE to triangulate the position as well as determine the identity and quantity of cards, chips, dice and other game pieces. In one embodiment, triangulation is performed by capturing an image of game surface 130 from different positions”, “The images overlap for surface portion 138” and “the images captured by first camera 320 and supplemental cameras 361-367 can be synchronized in time”]) and determining association relationships between the first target objects in the image of the first target region acquired by a first image acquisition apparatus and the second target objects in the image of the second target region synchronously acquired by a second image acquisition apparatus, (Tran et al., Abstract, Figs. 1, 5A - 5C & 9A - 10, Pg. 3 ¶ 0063 - 0064 and 0069, Pg. 4 ¶ 0072, 0074 and 0076, Pg. 5 ¶ 0081 - 0084 and 0087 - 0088, Pg. 6 ¶ 0090 and 0093, Pg. 8 ¶ 0103 - 0107, Pg. 12 ¶ 0135 - 0136, Pg. 16 ¶ 0171 - Pg. 17 ¶ 0176) wherein the second target region comprises part or all of the first target region; (Tran et al., Abstract, Figs. 1, 5A - 5C & 9A - 10, Pg. 1 ¶ 0012, Pg. 3 ¶ 0063 - 0064, Pg. 4 ¶ 0072, Pg. 5 ¶ 0081, 0083 - 0084 and 0088, Pg. 6 ¶ 0090 and 0093, Pg. 8 ¶ 0103 and 0106 - 0107, Pg. 12 ¶ 0135 - 0136) and a resolution of the first image acquisition apparatus is higher than a resolution of the second image acquisition apparatus, (Tran et al., Pg. 3 ¶ 0067 - 0069) and a field of view of the second image acquisition apparatus is greater than a field of view of the first image acquisition apparatus. (Tran et al., Fig. 1, Pg. 1 ¶ 0012, Pg. 3 ¶ 0063 - 0064 and 0067 - 0069, Pg. 4 ¶ 0072, Pg. 5 ¶ 0081 - 0084 and 0088, Pg. 6 ¶ 0090 and 0093, Pg. 8 ¶ 0106 - 0107, Pg. 12 ¶ 0135 - 0136 [“triangulation is performed by capturing an image of game surface 130 from different positions. In the embodiment shown, first camera 110 captures an image of a top view playing surface 130 spanning an angle θ. Angle θ may be any angle as needed by the particular design of the system” (emphasis added) and “Supplemental camera 120 captures an image of a side view of playing surface 130 spanning an angle Φ. The images overlap for surface portion 138. An IPE within system 100 can then match pixels from images captured by first camera 110 to pixels from images captured by supplemental camera 120 to ascertain game pieces 132, 134 and 136. In one embodiment, other camera positions can be used as well as more cameras. For example, a supplemental camera can be used to capture a portion of the game play surface associated with each player” and “The calibration phase includes setting first camera and supplemental camera parameters to best utilize the system in the current environment. These parameters are gain, white balancing, and shutter speed among others. Furthermore, the calibration phase also maps the space of the first camera to the space of the supplemental cameras”]) Eager et al. and Tran et al. are combinable because they are both directed towards systems and methods for monitoring betting activities at a gaming table by processing and analyzing image data captured from a plurality of cameras. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eager et al. with the teachings of Tran et al. This modification would have been prompted in order to substitute the sensor system of Eager et al. for the synchronized camera system of Tran et al. The synchronized camera system of Tran et al. could be substituted in place of the sensor system of Eager et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the synchronized camera system of Tran et al., composed of at least two cameras with different resolutions and with overlapping but differing fields of view, would be utilized to acquire the image data of players and tokens in the gaming area. Furthermore, this modification would have been prompted by the teachings and suggestions of Eager et al. that their sensor system may include any suitable number, type, and/or configuration of sensors, that, in one example, their sensor system includes a plurality of image sensors to capture different perspectives and/or portions of the table and player area, that their image sensor may be part of a three-dimensional camera unit in which the camera system, in combination with other image sensors, collects depth data to help distinguish between objects and that their image data may be continuously captured at a predetermined framerate, see at least page 4 paragraphs 0041 - 0044, page 6 paragraph 0057, page 7 paragraphs 0066 - 0067 and page 8 paragraph 0073 of Eager et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the synchronized camera system of Tran et al. would be utilized to acquire the image data of players and tokens in the gaming area. Therefore, it would have been obvious to combine Eager et al. with Tran et al. to obtain the invention as specified in claim 19. 

-	With regards to claim 20, Eager et al. in view of Tran et al. disclose the method according to claim 13, ([See the analysis of claim 13 provided herein above.]) a non-transitory computer-readable storage medium having computer program instructions stored thereon, (Eager et al., Figs. 1 & 3, Pg. 1 ¶ 0009, Pg. 3 ¶ 0036 -Pg. 4 ¶ 0040, Pg. 5 ¶ 0050 and 0053, Pg. 7 ¶ 0068, Pg. 17 Claim 15) wherein the computer program instructions, when executed by a processor, cause the processor to (Eager et al., Figs. 1 & 3, Pg. 1 ¶ 0009, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0040, Pg. 5 ¶ 0050 and 0053, Pg. 7 ¶ 0068, Pg. 17 Claim 15) implement the method according to claim 13. ([See the analysis of claim 13 provided herein above.]) In addition, analogous art Tran et al. disclose a non-transitory computer-readable storage medium having computer program instructions stored thereon, (Tran et al., Figs. 1 - 3, Pg. 3 ¶ 0071 - Pg. 4 ¶ 0075, Pg. 4 ¶ 0077) wherein the computer program instructions, when executed by a processor, cause the processor to implement (Tran et al., Figs. 1 - 3, Pg. 3 ¶ 0071 - Pg. 4 ¶ 0075, Pg. 4 ¶ 0077) the method according to claim 13. ([See the analysis of claim 13 provided herein above.]) 

-	With regards to claims 22 and 34, Eager et al. in view of Tran et al. disclose the system and method according to claims 1 and 13, respectively, wherein determining the association relationships between the first target objects in the image of the first target region acquired by the first image acquisition apparatus and the second target objects in the synchronously acquired image of the second target region acquired by the second image acquisition apparatus comprises: determining the association relationships between the first target objects and the second target objects according to positions of the second target objects in the image of the second target region and a position of the mapped target object corresponding to each of the first target objects in the image of the second target region. (Eager et al., Abstract, Figs. 4 & 12, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0031, Pg. 4 ¶ 0043 - 0044, Pg. 6 ¶ 0057, Pg. 7 ¶ 0064, Pg. 7 ¶ 0070 - Pg. 8 ¶ 0074, Pg. 9 ¶ 0081, Pg. 14 ¶ 0121 - 0125 [“the tracking controller 104 may be configured to assign the outputs of the neural network models 304 to a particular player or token set based at least partially on a physical proximity of the physical characteristics represented by the key player and token data elements 306, 308” and “the tracking controller 104 detects a physical proximity between physical characteristics represented by the key player data elements 306 and the key token data elements 308, and then links the token identifier 316 to the player data object 310… In one example, the physical proximity is determined by comparing positional data of the key token data elements 308 to positional data of one or more player data objects 310 associated with players present in the image data 302”]) Eager et al. fail to disclose expressly for each of the first target objects, mapping the first target object into the image of the second target region according to a position relationship between the first image acquisition apparatus and the second image acquisition apparatus, to obtain a mapped target object corresponding to the first target object. Pertaining to analogous art, Tran et al. disclose for each of the first target objects, mapping the first target object into the image of the second target region according to a position relationship between the first image acquisition apparatus and the second image acquisition apparatus, (Tran et al., Figs. 1, 6, 9A, 9B & 23 - 26A, Pg. 3 ¶ 0064, Pg. 6 ¶ 0090 and 0093, Pg. 8 ¶ 0103 - 0107, Pg. 12 ¶ 0135 - 0136) to obtain a mapped target object corresponding to the first target object; (Tran et al., Figs. 1, 6, 9A, 9B & 23 - 26A, Pg. 3 ¶ 0064, Pg. 6 ¶ 0090 and 0093, Pg. 8 ¶ 0103 - 0107, Pg. 12 ¶ 0135 - 0136) and determining the association relationships between the first target objects and the second target objects according to positions of the second target objects in the image of the second target region and a position of the mapped target object corresponding to each of the first target objects in the image of the second target region. (Tran et al., Figs. 9A & 9B, Pg. 3 ¶ 0064, Pg. 4 ¶ 0072 and 0076, Pg. 5 ¶ 0082 and 0087 - 0088, Pg. 6 ¶ 0090 and 0093, Pg. 8 ¶ 0103 - 0107, Pg. 12 ¶ 0135 - 0136) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Eager et al. in view of Tran et al. with additional teachings of Tran et al. This modification would have been prompted in order to enhance the combined base device of Eager et al. in view of Tran et al. with the well-known technique Tran et al. applied to a comparable device. Mapping the first target objects from the first image acquired by a first image acquisition apparatus into the second image acquired by the second image acquisition apparatus according to a position relationship between the first and second image acquisitions apparatuses to obtain mapped target objects, as taught by Tran et al., would enhance the combined base device by facilitating the collection of three-dimensional depth and position data related to objects in the acquired images and by improving the accuracy and reliability of the linking of various objects together via comparison of their respective position data since the three-dimensional position data would now be utilized during the linking process. Furthermore, this modification would have been prompted by the teachings and suggestions of Eager et al. that their sensor system may include a plurality of image sensors to capture different perspectives and/or portions of the table and player area to provide three-dimensional image data and that their image sensor may be part of a three-dimensional camera unit in which the camera system, in combination with other image sensors, collects depth data to help distinguish between objects, see at least page 4 paragraph 0043, page 6 paragraph 0057 and page 8 paragraph 0073 of Eager et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the first target objects from the first image acquired by the first image acquisition apparatus would be mapped into the second image acquired by the second image acquisition apparatus to obtain mapped target objects and facilitate the collection of three-dimensional depth and position data related to the objects in the acquired images. Therefore, it would have been obvious to combine Eager et al. in view of Tran et al. with additional teachings of Tran et al. to obtain the invention as specified in claims 22 and 34. 

-	With regards to claims 23 and 35, Eager et al. in view of Tran et al. disclose the system and method according to claims 22 and 34, respectively, wherein determining the association relationships between the first target objects and the second target objects comprises: if a distance between one of the second target objects and a mapped target object corresponding to one of the first target objects in the image of the second target region is less than or equal to a first distance threshold, determining that the one of the first target objects is associated with the one of the second target objects. (Eager et al., Figs. 4 & 12, Pg. 3 ¶ 0031, Pg. 4 ¶ 0041 - 0044, Pg. 6 ¶ 0057, Pg. 8 ¶ 0073 - 0074, Pg. 9 ¶ 0081, Pg. 14 ¶ 0118 - 0125 [“More specifically, the tracking controller 104 may compare the best distance to a distance threshold prior to linking 1220 the token identifier to a player data object. If the best distance is less than or equal to the distance threshold, the token identifier is linked 1220 to the player data object.”]) 

-	With regards to claims 24 and 36, Eager et al. in view of Tran et al. disclose the system and method according to claims 1 and 13, respectively, wherein the second target objects comprise target objects related to game objects in a game (Eager et al., Abstract, Figs. 4, 7, 9 & 12 - 14, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0031 - 0032, Pg. 4 ¶ 0041 - 0044, Pg. 5 ¶ 0048 - 0049, Pg. 6 ¶ 0057, Pg. 7 ¶ 0064, 0068 and 0071 - 0072, Pg. 8 ¶ 0074, Pg. 9 ¶ 0081, Pg. 10 ¶ 0091 - 0093, Pg. 14 ¶ 0118 - 0125, Pg. 16 ¶ 0136 - 0138) and target objects representing players in the game; (Eager et al., Abstract, Figs. 4, 7, 9 - 12 & 14, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0031, Pg. 4 ¶ 0041 - 0045, Pg. 5 ¶ 0047 - 0048 and 0054, Pg. 6 ¶ 0057, Pg. 7 ¶ 0069 - 0072, Pg. 8 ¶ 0074, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0101, Pg. 12 ¶ 0104 and 0107 - 0108, Pg. 14 ¶ 0121 - 0125, Pg. 16 ¶ 0138) and determining the association relationships between the first target objects in the image of the first target region acquired by the first image acquisition apparatus and the second target objects in the synchronously acquired image of the second target region acquired by the second image acquisition apparatus comprises: determining association relationships between the first target objects and the target objects representing the players according to positions of the target objects related to the game objects in the image of the second target region and positions of the target objects representing the players in the image of the second target region. (Eager et al., Abstract, Figs. 4 & 12, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0031, Pg. 4 ¶ 0043 - 0044, Pg. 6 ¶ 0057, Pg. 7 ¶ 0064, Pg. 7 ¶ 0070 - Pg. 8 ¶ 0074, Pg. 9 ¶ 0081, Pg. 14 ¶ 0121 - 0125 [“the tracking controller 104 may be configured to assign the outputs of the neural network models 304 to a particular player or token set based at least partially on a physical proximity of the physical characteristics represented by the key player and token data elements 306, 308” and “the tracking controller 104 detects a physical proximity between physical characteristics represented by the key player data elements 306 and the key token data elements 308, and then links the token identifier 316 to the player data object 310… In one example, the physical proximity is determined by comparing positional data of the key token data elements 308 to positional data of one or more player data objects 310 associated with players present in the image data 302”]) Eager et al. fail to disclose explicitly obtaining correspondence relationships between the first target objects and the target objects related to the game objects in the image of the second target region according to a position relationship between the first image acquisition apparatus and the second image acquisition apparatus; and determining association relationships between the first target objects and the target objects representing the players according to the correspondence relationships between the first target objects and the target objects related to the game objects in the image of the second target region. Pertaining to analogous art, Tran et al. disclose obtaining correspondence relationships between the first target objects and the target objects related to the game objects in the image of the second target region (Tran et al., Figs. 1, 6, 9A, 9B & 23 - 26A, Pg. 3 ¶ 0064, Pg. 6 ¶ 0090 and 0093, Pg. 8 ¶ 0103 - 0107, Pg. 12 ¶ 0135 - 0136) according to a position relationship between the first image acquisition apparatus and the second image acquisition apparatus; (Tran et al., Figs. 1, 6, 9A, 9B & 23 - 26A, Pg. 3 ¶ 0064, Pg. 6 ¶ 0090 and 0093, Pg. 8 ¶ 0103 - 0107, Pg. 12 ¶ 0135 - 0136) and determining association relationships between the first target objects and the target objects representing the players according to the correspondence relationships between the first target objects and the target objects related to the game objects in the image of the second target region. (Tran et al., Figs. 1, 6, 9A & 9B, Pg. 3 ¶ 0064, Pg. 4 ¶ 0072, 0076 and 0080, Pg. 5 ¶ 0082 and 0087 - 0088, Pg. 6 ¶ 0090 and 0093, Pg. 8 ¶ 0103 - 0107, Pg. 12 ¶ 0135 - 0136, Pg. 16 ¶ 0171 - Pg. 17 ¶ 0176) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Eager et al. in view of Tran et al. with additional teachings of Tran et al. This modification would have been prompted in order to enhance the combined base device of Eager et al. in view of Tran et al. with the well-known technique Tran et al. applied to a comparable device. Obtaining correspondence relationships between the first target objects from the first image acquired by the first image acquisition apparatus and the target objects from the second image acquired by the second image acquisition apparatus according to a position relationship between the first and second image acquisitions apparatuses and utilizing the correspondence relationships in the determination of association relationships, as taught by Tran et al., would enhance the combined base device by facilitating the collection and utilization of three-dimensional depth and position data related to the various objects in the acquired images and by improving the accuracy and reliability of the linking of various objects together via comparison of their respective position data since three-dimensional position data, provided by the obtained correspondence relationship, would now be able to be evaluated during the linking and association processes. Furthermore, this modification would have been prompted by the teachings and suggestions of Eager et al. that their sensor system may include a plurality of image sensors to capture different perspectives and/or portions of the table and player area to provide three-dimensional image data and that their image sensor may be part of a three-dimensional camera unit in which the camera system, in combination with other image sensors, collects depth data to help distinguish between objects, see at least page 4 paragraph 0043, page 6 paragraph 0057 and page 8 paragraph 0073 of Eager et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that correspondence relationships between the first target objects from the first image acquired by the first image acquisition apparatus and the target objects from the second image acquired by the second image acquisition apparatus would be obtained and subsequently utilized during the determination of association relationships between various objects so as to help improve the accuracy and reliability of the linking of various objects together since three-dimensional position data, provided by the obtained correspondence relationship, would now be utilized during the linking process. Therefore, it would have been obvious to combine Eager et al. in view of Tran et al. with additional teachings of Tran et al. to obtain the invention as specified in claims 24 and 36. 

-	With regards to claims 25 and 37, Eager et al. in view of Tran et al. disclose the system and method according to claims 24 and 36, respectively, wherein determining the association relationships between the first target objects and the target objects representing the players comprises: if a distance between one of the target objects representing the players and one of the target objects related to the game objects in the image of the second target region is less than or equal to a second distance threshold, determining that the one of the target objects representing the players is associated with one of the first target objects corresponding to the one of the target objects related to the game objects. (Eager et al., Figs. 4 & 12, Pg. 3 ¶ 0031, Pg. 4 ¶ 0041 - 0044, Pg. 6 ¶ 0057, Pg. 8 ¶ 0073 - 0074, Pg. 9 ¶ 0081, Pg. 14 ¶ 0118 - 0125 [“More specifically, the tracking controller 104 may compare the best distance to a distance threshold prior to linking 1220 the token identifier to a player data object. If the best distance is less than or equal to the distance threshold, the token identifier is linked 1220 to the player data object.”]) 

-	With regards to claim 26, Eager et al. in view of Tran et al. disclose the system according to claim 1, wherein the second target objects comprise target objects representing players in a game, (Eager et al., Abstract, Figs. 4, 7, 9 - 12 & 14, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0031, Pg. 4 ¶ 0041 - 0045, Pg. 5 ¶ 0047 - 0048 and 0054, Pg. 6 ¶ 0057, Pg. 7 ¶ 0069 - 0072, Pg. 8 ¶ 0074, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0101, Pg. 12 ¶ 0104 and 0107 - 0108, Pg. 14 ¶ 0121 - 0125, Pg. 16 ¶ 0138) and the target objects representing the players comprise faces; (Eager et al., Figs. 7 - 9, 11, 14 & 15, Pg. 4 ¶ 0044 - Pg. 5 ¶ 0048, Pg. 5 ¶ 0054, Pg. 7 ¶ 0070 - 0071, Pg. 10 ¶ 0096, Pg. 12 ¶ 0107 - 0108, Pg. 13 ¶ 0111 and 0114 - 0116, Pg. 15 ¶ 0129) and the processor is further configured to: determine association relationships between the first target objects and the faces; (Eager et al., Abstract, Figs. 4 & 10 - 12, Pg. 1 ¶ 0007, Pg. 3 ¶ 0031, Pg. 4 ¶ 0043 - 0044, Pg. 5 ¶ 0048, Pg. 6 ¶ 0057, Pg. 7 ¶ 0064, Pg. 7 ¶ 0070 - Pg. 8 ¶ 0074, Pg. 9 ¶ 0081, Pg. 10 ¶ 0096, Pg. 14 ¶ 0121 - 0125) for each of the faces, obtain face key-point information of the face in the image of the second target region, (Eager et al., Figs. 7 - 9, 11, 14 & 15, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0047, Pg. 5 ¶ 0054, Pg. 6 ¶ 0057, Pg. 7 ¶ 0070 - 0071, Pg. 8 ¶ 0073 and 0076, Pg. 10 ¶ 0096, Pg. 11 ¶ 0099, Pg. 12 ¶ 0108, Pg. 13 ¶ 0111 and 0116) and determine identity information of one of the players corresponding to the face according to the face key-point information; (Eager et al., Fig. 4, Pg. 1 ¶ 0007, Pg. 5 ¶ 0047 - 0049, 0051 and 0054, Pg. 7 ¶ 0064 and 0070 - 0072, Pg. 8 ¶ 0074 - 0079, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0099) and associate the first target objects with identity information of the players according to the identity information of the players corresponding to the faces and the association relationships between the first target objects and the faces. (Eager et al., Abstract, Figs. 4 & 12, Pg. 1 ¶ 0007, Pg. 3 ¶ 0031 - 0032, Pg. 4 ¶ 0044, Pg. 5 ¶ 0047 - 0049 and 0051, Pg. 7 ¶ 0064 and 0070 - 0071, Pg. 8 ¶ 0074 - 0076, Pg. 8 ¶ 0080 - Pg. 9 ¶ 0082, Pg. 11 ¶ 0098 - 0099, Pg. 14 ¶ 0118 - 0121) 

-	With regards to claim 27, Eager et al. in view of Tran et al. disclose the system according to claim 1, wherein the second target objects comprise target objects representing players in a game, (Eager et al., Abstract, Figs. 4, 7, 9 - 12 & 14, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0031, Pg. 4 ¶ 0041 - 0045, Pg. 5 ¶ 0047 - 0048 and 0054, Pg. 6 ¶ 0057, Pg. 7 ¶ 0069 - 0072, Pg. 8 ¶ 0074, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0101, Pg. 12 ¶ 0104 and 0107 - 0108, Pg. 14 ¶ 0121 - 0125, Pg. 16 ¶ 0138) and the target objects representing the players comprise faces and bodies; (Eager et al., Figs. 7 - 9, 11, 14 & 15, Pg. 4 ¶ 0044 - Pg. 5 ¶ 0048, Pg. 5 ¶ 0054, Pg. 7 ¶ 0069 - 0071, Pg. 10 ¶ 0096, Pg. 11 ¶ 0099 - 0101, Pg. 12 ¶ 0107 - 0108, Pg. 13 ¶ 0111 and 0114 - 0116, Pg. 15 ¶ 0129) and the processor is further configured to: determine association relationships between the first target objects and the bodies; (Eager et al., Abstract, Figs. 4 & 10 - 12, Pg. 1 ¶ 0007, Pg. 3 ¶ 0031, Pg. 4 ¶ 0043 - 0044, Pg. 5 ¶ 0048, Pg. 6 ¶ 0057, Pg. 7 ¶ 0064, Pg. 7 ¶ 0071 - Pg. 8 ¶ 0074, Pg. 9 ¶ 0081, Pg. 10 ¶ 0096, Pg. 12 ¶ 0107 - 0108, Pg. 13 ¶ 0114 - 0116, Pg. 14 ¶ 0121 - 0125) for each of the faces, obtain face key-point information of the face in the image of the second target region, (Eager et al., Figs. 7 - 9, 11, 14 & 15, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0047, Pg. 5 ¶ 0054, Pg. 6 ¶ 0057, Pg. 7 ¶ 0070 - 0071, Pg. 8 ¶ 0073 and 0076, Pg. 10 ¶ 0096, Pg. 11 ¶ 0099, Pg. 12 ¶ 0108, Pg. 13 ¶ 0111 and 0116) and determine, according to the face key-point information, identity information of one of the players corresponding to the face; (Eager et al., Fig. 4, Pg. 1 ¶ 0007, Pg. 5 ¶ 0047 - 0049, 0051 and 0054, Pg. 7 ¶ 0064 and 0070 - 0072, Pg. 8 ¶ 0074 - 0079, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0099) for each of the bodies, obtain body key-point information of the body in the image of the second target region, (Eager et al., Figs. 8, 10 - 12, 14 & 15, Pg. 4 ¶ 0042 - 0046, Pg. 5 ¶ 0048, Pg. 6 ¶ 0057, Pg. 7 ¶ 0069 - 0071, Pg. 10 ¶ 0096 - 0097, Pg. 11 ¶ 0099 - 0102, Pg. 12 ¶ 0107 - 0108, Pg. 15 ¶ 0129) determine one of the faces associated with the body according to the face key-point information of each of the faces and the body key-point information of the body, (Eager et al., Fig. 11, Pg. 2 ¶ 0021, Pg. 5 ¶ 0047 - 0048, Pg. 7 ¶ 0069 - 0071, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0100, Pg. 12 ¶ 0107 - 0108 [“linking key player data elements representing a face of a player to a corresponding body of the player”, “a pose of the player 502 may include features from the face, torso, and/or arms of the player 502 to link the face and hands of the player 502 together” and “key player data elements representing a face and/or head are used to link the face to a pose model representing a body detected in the captured image data”]) and determine identity information of one of the players corresponding to the body according to the identity information of one of the players corresponding to one of the faces associated with the body; (Eager et al., Abstract, Fig. 4, Pg. 1 ¶ 0007, Pg. 2 ¶ 0020 - 0021, Pg. 3 ¶ 0031, Pg. 5 ¶ 0047 - 0049, 0051 and 0054, Pg. 7 ¶ 0070 - 0071, Pg. 8 ¶ 0075 - 0078, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0100, Pg. 12 ¶ 0107 - 0108, Pg. 13 ¶ 0115 - 0116) and associate the first target objects with the identity information of the players corresponding to the bodies according to the identity information of the players corresponding to the bodies and the association relationships between the first target objects and the bodies. (Eager et al., Abstract, Figs. 4 & 7 - 15, Pg. 1 ¶ 0007, Pg. 2 ¶ 0020 - 0022, Pg. 3 ¶ 0031, Pg. 4 ¶ 0044, Pg. 5 ¶ 0048 - 0049, Pg. 7 ¶ 0064, Pg. 8 ¶ 0074 - 0076, Pg. 8 ¶ 0080 - Pg. 9 ¶ 0082, Pg. 11 ¶ 0098 - 0101, Pg. 12 ¶ 0107 - 0108, Pg. 14 ¶ 0118 - 0121, 0123 and 0125) 

-	With regards to claim 28, Eager et al. in view of Tran et al. disclose the system according to claim 1, wherein the second target objects comprise target objects representing players in a game, (Eager et al., Abstract, Figs. 4, 7, 9 - 12 & 14, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0031, Pg. 4 ¶ 0041 - 0045, Pg. 5 ¶ 0047 - 0048 and 0054, Pg. 6 ¶ 0057, Pg. 7 ¶ 0069 - 0072, Pg. 8 ¶ 0074, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0101, Pg. 12 ¶ 0104 and 0107 - 0108, Pg. 14 ¶ 0121 - 0125, Pg. 16 ¶ 0138) and the target objects representing the players comprise faces and hands; (Eager et al., Figs. 7 - 10 & 12 - 15, Pg. 4 ¶ 0044 - Pg. 5 ¶ 0048, Pg. 5 ¶ 0054, Pg. 7 ¶ 0070 - 0071, Pg. 10 ¶ 0096 - 0097, Pg. 11 ¶ 0099 - 0101, Pg. 13 ¶ 0114 - 0116, Pg. 14 ¶ 0118, 0120 - 0121 and 0123 - 0125, Pg. 15 ¶ 0129) and the processor is further configured to: determine association relationships between the first target objects and the hands; (Eager et al., Abstract, Figs. 4 & 10 - 12, Pg. 1 ¶ 0007, Pg. 3 ¶ 0031, Pg. 4 ¶ 0043 - 0044, Pg. 6 ¶ 0057, Pg. 7 ¶ 0064, Pg. 7 ¶ 0071 - Pg. 8 ¶ 0074, Pg. 9 ¶ 0081, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0101, Pg. 12 ¶ 0104, Pg. 13 ¶ 0115 - 0116, Pg. 14 ¶ 0121 - 0126) for each of the faces, obtain face key-point information of the face in the image of the second target region, (Eager et al., Figs. 7 - 9, 11, 14 & 15, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0047, Pg. 5 ¶ 0054, Pg. 6 ¶ 0057, Pg. 7 ¶ 0070 - 0071, Pg. 8 ¶ 0073 and 0076, Pg. 10 ¶ 0096, Pg. 11 ¶ 0099, Pg. 12 ¶ 0108, Pg. 13 ¶ 0111 and 0116) determine, according to the face key-point information, identity information of one of the players corresponding to the face, (Eager et al., Fig. 4, Pg. 1 ¶ 0007, Pg. 5 ¶ 0047 - 0049, 0051 and 0054, Pg. 7 ¶ 0064 and 0070 - 0072, Pg. 8 ¶ 0074 - 0079, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0099) and determine one of the hands associated with the face according to a position of the face and positions of the hands in the image of the second target region; (Eager et al., Figs. 4, 7 - 12, 14 & 15, Pg. 2 ¶ 0020 - 0021, Pg. 4 ¶ 0042 - 0043, Pg. 6 ¶ 0057, Pg. 7 ¶ 0070 - 0071, Pg. 9 ¶ 0081, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0101, Pg. 12 ¶ 0107 - 0108, Pg. 13 ¶ 0111 - 0112 [“the tracking controller 104 is configured to detect three aspects of players in captured image data: (i) faces, (ii) hands, and (iii) poses. As used herein, ‘pose’ or ‘pose model’ may refer physical characteristics that link together other physical characteristics of a player. For example, a pose of the player 502 may include features from the face, torso, and/or arms of the player 502 to link the face and hands of the player 502 together”, “the tracking controller 104 may compare coordinate data of the pose feature points 712 to identify a relationship between the represented physical characteristics” and “At least some of the pose feature points 712 may be used to link other key player data elements to the pose model 706 (and, by extension, the player 502). More specifically, at least some pose feature points 712 may represent the same or nearby physical features or characteristics as other key player data elements, and based on a positional relationship between the pose feature point 712 and another key player data element, a physical relationship may be identified”]) for each of the hands, determine identity information of one of the players corresponding to the hand according to the identity information of one of the players corresponding to one of the faces associated with the hand; (Eager et al., Abstract, Figs. 4 & 10 - 12, Pg. 1 ¶ 0007, Pg. 2 ¶ 0020 - 0022, Pg. 3 ¶ 0031, Pg. 5 ¶ 0047 - 0049 and 0051, Pg. 7 ¶ 0070 - 0071, Pg. 8 ¶ 0074 - 0078, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0101, Pg. 12 ¶ 0104 and 0107 - 0108) and associate the first target objects with the identity information of the players corresponding to the hands according to the identity information of the players corresponding to the hands and the association relationships between the first target objects and the hands. (Eager et al., Abstract, Figs. 4 & 7 - 15, Pg. 1 ¶ 0007, Pg. 2 ¶ 0020 - 0022, Pg. 3 ¶ 0031, Pg. 5 ¶ 0048 - 0049 and 0051, Pg. 7 ¶ 0064, Pg. 8 ¶ 0074 - 0076, Pg. 8 ¶ 0080 - Pg. 9 ¶ 0082, Pg. 11 ¶ 0098 - 0101, Pg. 12 ¶ 0104 and 0107 - 0108, Pg. 14 ¶ 0118 - 0121, 0123 and 0125) 

-	With regards to claim 29, Eager et al. in view of Tran et al. disclose the system according to claim 28, wherein determining one of the hands associated with the face according to the position of the face and the positions of the hands in the image of the second target region comprises: if a distance between the position of the face and a position of the one of the hands in the image of the second target region is less than or equal to a third distance threshold, determining that the face is associated with the one of the hands. (Eager et al., Figs. 4 & 10 - 12, Pg. 2 ¶ 0020 - 0022, Pg. 5 ¶ 0047 - 0049 and 0051, Pg. 7 ¶ 0070 - 0071, Pg. 9 ¶ 0081, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0101, Pg. 12 ¶ 0107 - 0108, Pg. 13 ¶ 0111 - 0112 and 0114, Pg. 15 ¶ 0129 [“a pose of the player 502 may include features from the face, torso, and/or arms of the player 502 to link the face and hands of the player 502 together”, “At least some of the pose feature points 712 may be used to link other key player data elements to the pose model 706 (and, by extension, the player 502). More specifically, at least some pose feature points 712 may represent the same or nearby physical features or characteristics as other key player data elements, and based on a positional relationship between the pose feature point 712 and another key player data element, a physical relationship may be identified”, “FIG. 10 illustrates an example method 1000 for linking a hand boundary box to a pose model, thereby associating the hand with a particular player. The method 1000 may be used, for example, in images with a plurality of hands and poses detected to determine which hands are associated with a given pose” and “If the calculated distance is greater than or equal to the best distance, the pose is determined to not be a match to the face, and the pose index is incremented 1112. However, if the calculated distance is less than the best distance, the current pose may be, up to this point, the best match to the face.”]) 

-	With regards to claim 30, Eager et al. in view of Tran et al. disclose the system according to claim 1, wherein the second target objects comprise target objects representing players in a game, (Eager et al., Abstract, Figs. 4, 7, 9 - 12 & 14, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0031, Pg. 4 ¶ 0041 - 0045, Pg. 5 ¶ 0047 - 0048 and 0054, Pg. 6 ¶ 0057, Pg. 7 ¶ 0069 - 0072, Pg. 8 ¶ 0074, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0101, Pg. 12 ¶ 0104 and 0107 - 0108, Pg. 14 ¶ 0121 - 0125, Pg. 16 ¶ 0138) and the target objects representing the players comprise faces, bodies, and hands; (Eager et al., Figs. 7 - 15, Pg. 4 ¶ 0044 - Pg. 5 ¶ 0048, Pg. 5 ¶ 0054, Pg. 7 ¶ 0069 - 0071, Pg. 10 ¶ 0096 - 0097, Pg. 11 ¶ 0099 - 0101, Pg. 12 ¶ 0107 - 0108, Pg. 13 ¶ 0111 and 0114 - 0116, Pg. 14 ¶ 0118, 0120 - 0121 and 0123 - 0125, Pg. 15 ¶ 0129) and the processor is further configured to: determine association relationships between the first target objects and the hands; (Eager et al., Abstract, Figs. 4 & 10 - 12, Pg. 1 ¶ 0007, Pg. 3 ¶ 0031, Pg. 4 ¶ 0043 - 0044, Pg. 6 ¶ 0057, Pg. 7 ¶ 0064, Pg. 7 ¶ 0071 - Pg. 8 ¶ 0074, Pg. 9 ¶ 0081, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0101, Pg. 12 ¶ 0104, Pg. 13 ¶ 0115 - 0116, Pg. 14 ¶ 0121 - 0126) for each of the faces, obtain face key-point information of the face in the image of the second target region, (Eager et al., Figs. 7 - 9, 11, 14 & 15, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0047, Pg. 5 ¶ 0054, Pg. 6 ¶ 0057, Pg. 7 ¶ 0070 - 0071, Pg. 8 ¶ 0073 and 0076, Pg. 10 ¶ 0096, Pg. 11 ¶ 0099, Pg. 12 ¶ 0108, Pg. 13 ¶ 0111 and 0116) and determine, according to the face key-point information, identity information of one of the players corresponding to the face; (Eager et al., Fig. 4, Pg. 1 ¶ 0007, Pg. 5 ¶ 0047 - 0049, 0051 and 0054, Pg. 7 ¶ 0064 and 0070 - 0072, Pg. 8 ¶ 0074 - 0079, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0099) obtain body key-point information of each of the bodies in the image of the second target region; (Eager et al., Figs. 8, 10 - 12, 14 & 15, Pg. 4 ¶ 0042 - 0046, Pg. 5 ¶ 0048, Pg. 6 ¶ 0057, Pg. 7 ¶ 0069 - 0071, Pg. 10 ¶ 0096 - 0097, Pg. 11 ¶ 0099 - 0102, Pg. 12 ¶ 0107 - 0108, Pg. 15 ¶ 0129) obtain hand key-point information of each of the hands in the image of the second target region; (Eager et al., Figs. 4 & 7 - 15, Pg. 4 ¶ 0042 - 0044, Pg. 7 ¶ 0070 - 0071, Pg. 9 ¶ 0081, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0101, Pg. 12 ¶ 0104 - 0107, Pg. 14 ¶ 0122 - 0124, Pg. 15 ¶ 0129) for each of the bodies, determine one of the faces associated with the body according to the face key-point information of each of the faces and the body key-point information of the body, (Eager et al., Fig. 11, Pg. 2 ¶ 0021, Pg. 5 ¶ 0047 - 0048, Pg. 7 ¶ 0069 - 0071, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0100, Pg. 12 ¶ 0107 - 0108 [“linking key player data elements representing a face of a player to a corresponding body of the player”, “a pose of the player 502 may include features from the face, torso, and/or arms of the player 502 to link the face and hands of the player 502 together” and “key player data elements representing a face and/or head are used to link the face to a pose model representing a body detected in the captured image data”]) determine identity information of one of the players corresponding to the body according to the identity information of one of the players corresponding to one of the faces associated with the body; (Eager et al., Abstract, Fig. 4, Pg. 1 ¶ 0007, Pg. 2 ¶ 0020 - 0021, Pg. 3 ¶ 0031, Pg. 5 ¶ 0047 - 0049, 0051 and 0054, Pg. 7 ¶ 0070 - 0071, Pg. 8 ¶ 0075 - 0078, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0100, Pg. 12 ¶ 0107 - 0108, Pg. 13 ¶ 0115 - 0116) for each of the hands, determine one of the bodies associated with the hand according to the body key-point information of each of the bodies and the hand key-point information of the hand, (Eager et al., Figs. 7 - 15, Pg. 7 ¶ 0069 - 0072, Pg. 8 ¶ 0074, Pg. 9 ¶ 0081, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0101, Pg. 12 ¶ 0104 - 0107 [“a pose of the player 502 may include features from the face, torso, and/or arms of the player 502 to link the face and hands of the player 502 together”, “At least some of the pose feature points 712 may be used to link other key player data elements to the pose model 706 (and, by extension, the player 502). More specifically, at least some pose feature points 712 may represent the same or nearby physical features or characteristics as other key player data elements, and based on a positional relationship between the pose feature point 712 and another key player data element, a physical relationship may be identified” and “FIG. 10 illustrates an example method 1000 for linking a hand boundary box to a pose model, thereby associating the hand with a particular player. The method 1000 may be used, for example, in images with a plurality of hands and poses detected to determine which hands are associated with a given pose”]) determine identity information of one of the players corresponding to the hand according to the identity information of one of the players corresponding to one of the bodies associated with the hand; (Eager et al., Abstract, Figs. 4 & 10 - 12, Pg. 2 ¶ 0020 - 0022, Pg. 3 ¶ 0031, Pg. 5 ¶ 0048 - 0051, Pg. 8 ¶ 0074 - 0076, Pg. 9 ¶ 0081, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0101, Pg. 12 ¶ 0104 - 0108, Pg. 13 ¶ 0115 - 0116) and associate the first target objects with the identity information of the players according to the identity information of the players corresponding to the hands and the association relationships between the first target objects and the hands. (Eager et al., Figs. 4 & 12, Pg. 1 ¶ 0007, Pg. 2 ¶ 0020 - 0022, Pg. 3 ¶ 0031, Pg. 5 ¶ 0048 - 0049 and 0051, Pg. 7 ¶ 0064, Pg. 8 ¶ 0074 - 0076, Pg. 8 ¶ 0080 - Pg. 9 ¶ 0082, Pg. 11 ¶ 0098 - 0101, Pg. 12 ¶ 0104 and 0107 - 0108, Pg. 14 ¶ 0118 - 0121, 0123 and 0125) 

-	With regards to claim 31, Eager et al. in view of Tran et al. disclose the system according to claim 27, wherein determining one of the faces associated with the body according to the face key-point information of each of the faces and the body key- point information of the body comprises: if an area of an overlapping region that a region where face key-points of one of the faces are located is overlapped with a region where body key-points of the body are located is greater than or equal to a first area threshold, determining that the one of the faces is associated with the body. (Eager et al., Fig. 11, Pg. 4 ¶ 0045 - Pg. 5 ¶ 0048, Pg. 7 ¶ 0069 - 0071, Pg. 10 ¶ 0096, Pg. 12 ¶ 0107 - 0108, Pg. 13 ¶ 0111 and 0113 - 0116, Pg. 15 ¶ 0129 [“key player data elements representing a face and/or head are used to link the face to a pose model representing a body detected in the captured image data” and “If the pose feature points representing the eyes and nose are not within the face boundary box, the pose is unlikely to be a match to the face, and the tracking controller 104 increments 1112 the pose index such that the comparison beginning at step 1108 begins again for the next pose. However, if the pose feature points are within the face boundary box, the tracking controller 104 then calculates 1114 a distance from the pose feature points and facial feature points.” The Examiner asserts that if the pose feature points, body key-points, are within the face boundary box, a region where face key-points of a face are located, then the face is associated with the body. Furthermore, the Examiner asserts that pose feature points, body key-points, being within a face boundary box, a region where face key-points of a face are located, corresponds to an overlapping region with an area greater than an area threshold of 0.]) 

-	With regards to claim 32, Eager et al. in view of Tran et al. disclose the system according to claim 30, wherein determining the one of the bodies associated with the hand comprises: if body key-point information of the one of the bodies and hand key-point information of the hand satisfy a preset condition, determining that the one of the bodies is associated with the hand, (Eager et al., Figs. 4, 10 & 11, Pg. 7 ¶ 0069 - 0072, Pg. 8 ¶ 0074, Pg. 9 ¶ 0081, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0101, Pg. 12 ¶ 0104 - 0107 [“a pose of the player 502 may include features from the face, torso, and/or arms of the player 502 to link the face and hands of the player 502 together”, “At least some of the pose feature points 712 may be used to link other key player data elements to the pose model 706 (and, by extension, the player 502). More specifically, at least some pose feature points 712 may represent the same or nearby physical features or characteristics as other key player data elements, and based on a positional relationship between the pose feature point 712 and another key player data element, a physical relationship may be identified” and “FIG. 10 illustrates an example method 1000 for linking a hand boundary box to a pose model, thereby associating the hand with a particular player. The method 1000 may be used, for example, in images with a plurality of hands and poses detected to determine which hands are associated with a given pose”]) wherein the preset condition comprises at least one of followings: an area of an overlapping region that a region where body key-points of the one of the bodies are located is overlapped with a region where hand key-points of the hand are located is greater than or equal to a second area threshold; (Eager et al., Fig. 10, Pg. 2 ¶ 0020, Pg. 7 ¶ 0070 - 0071, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0101, Pg. 12 ¶ 0104 [“tracking controller 104 determines 1012 whether or not the wrist feature point is located within the hand boundary box of the hand from the hand array. If the wrist feature point is located with the hand boundary box, then the hand may be considered a match to the wrist and the player.” The Examiner asserts that if the wrist feature points, body key-points, are within the hand boundary box, a region where hand key-points of the hand are located, then the body, player, is associated with the hand. Furthermore, the Examiner asserts that wrist feature points, body key-points, being within a hand boundary box, a region where hand key-points of a hand are located, corresponds to an overlapping region with an area greater than an area threshold of 0.]) a distance between the region where the body key-points of the one of the bodies are located and the region where the hand key-points of the hand are located is less than or equal to a fourth distance threshold; (Eager et al., Fig. 10, Pg. 2 ¶ 0020, Pg. 7 ¶ 0070 - 0071, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0102, Pg. 12 ¶ 0104 - 0106 [“The best hand may then be associated with the pose model and stored as part of the player data object of the player (i.e., the hand is ‘linked’ to the player)” and “tracking controller calculates 1016 a distance between the center of the hand boundary box and the wrist feature point. The tracking controller 104 then compares 1018 the calculated distance to the best distance variable. If the calculated distance is less than the best distance, the current hand is, up to this point, the best match to the wrist feature point. The tracking controller 104 sets 1020 the best distance variable equal to the calculated distance and the best hand to be the current hand”]) or an angle between a first connecting line of the one of the bodies and a second connecting line of the hand is less than or equal to an angle threshold, wherein the first connecting line is a connecting line between an elbow key-point and a hand key-point of the body key-points of the one of the bodies, and the second connecting line is a connecting line between the hand key-points of the hand. [The Examiner asserts that the instant claim requires only one of the three claimed preset conditions and that Eager et al. disclose at least one of the other two claimed preset conditions.]) 

-	With regards to claim 33, Eager et al. in view of Tran et al. disclose the system according to claim 30, wherein determining one of the faces associated with the body according to the face key-point information of each of the faces and the body key- point information of the body comprises: if an area of an overlapping region that a region where face key-points of one of the faces are located is overlapped with a region where body key-points of the body are located is greater than or equal to a first area threshold, determining that the one of the faces is associated with the body. (Eager et al., Fig. 11, Pg. 4 ¶ 0045 - Pg. 5 ¶ 0048, Pg. 7 ¶ 0069 - 0071, Pg. 10 ¶ 0096, Pg. 12 ¶ 0107 - 0108, Pg. 13 ¶ 0111 and 0113 - 0116, Pg. 15 ¶ 0129 [“key player data elements representing a face and/or head are used to link the face to a pose model representing a body detected in the captured image data” and “If the pose feature points representing the eyes and nose are not within the face boundary box, the pose is unlikely to be a match to the face, and the tracking controller 104 increments 1112 the pose index such that the comparison beginning at step 1108 begins again for the next pose. However, if the pose feature points are within the face boundary box, the tracking controller 104 then calculates 1114 a distance from the pose feature points and facial feature points.” The Examiner asserts that if the pose feature points, body key-points, are within the face boundary box, a region where face key-points of a face are located, then the face is associated with the body. Furthermore, the Examiner asserts that pose feature points, body key-points, being within a face boundary box, a region where face key-points of a face are located, corresponds to an overlapping region with an area greater than an area threshold of 0.]) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667